Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 1/18/22 has been entered. Claims 1-4, 6-19, and 23-37 are pending examination, and claims 20-22 and 38 are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 3-4, 6, 8-9, 11-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Macor (WO 2018/069874; provided in 12/22/20 IDS, hereafter Macor) in view of Koike et al (US 2016/0238774; hereafter Koike).
Claim 1: Macor teaches a method for producing a structure on a surface of a workpiece (see, for example, abstract, Fig 1, the method having the following steps: 
applying a liquid base layer (non-polymerized resin layer) onto the surface of the workpiece (substrate) (See, for example, abstract, Fig 1); 
spraying on at least one droplet (embossing ink droplet) into the not yet congealed base layer wherein the at least one droplet penetrates (embossing depth) at least partially into the base layer (See, for example, abstract, Fig 1, pg 8 lines 2-29);

and at least partially removing the at least one droplet (embossing liquid) (see, for example, abstract, Figure 1, and pg 3 line 33). 
Macor further teaches wherein control of the embossing depth can be modulated in different manners including applying more embossing liquid before fixing the base layer (See, for example, pg 8 lines 2-10).  But it does not explicitly teach at least two droplets are placed one above the other at the same spatial place in the liquid base layer and/or on the workpiece so that, before the applying and/or before the fixing of the base layer, a compound droplet results. Koike teaches a method of jetting patterned ink onto surfaces (See, for example, abstract, [0075]).  Koike further teaches wherein the amount of ink applied to a particular position can be predictably increased by repeatedly ejecting the ink onto the same position (See, for example, [0153]). Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated repeatedly applying a plurality (at least two) of droplets placed one above the other at the same spatial place in the liquid base layer and/or on the workpiece so that, before the fixing of the base layer, where a compound droplet results as such a repetition would predictably achieve the desired result of applying more embossing liquid to a particular position resulting in the ability to tailor the embossing depth.  
Claim 3: Macor further teaches wherein the at least one droplet is fixed together with the base layer (See, for example, pg 3 lines 19-21, and pg 12 lines 8-13 wherein acrylate silicone contained in the embossing liquid is polymerized simultaneously with liquid removal and base layer curing). 
Claim 4: Macor further teaches wherein by the spraying on the at least one droplet into the not yet congealed base layer, at least one recess is brought in, wherein the at least one recess is preferably completely filled by the at least one droplet (See, for example, Fig 1).

Claims 8: As addressed in the rejection of claim 3 above, Macor has taught one of the alternative limitations recited in claim 3, namely that the at least one droplet is fixed together with the base layer.  As the present content of claim 8 (depending from claim 3) only further limits one of the alternative limitations (“that congealing…” instead of the fixing) of claim 3, claim 8 would similarly be met by the teaching of Macor articulated to fixing in the rejection of claim 3. 
Claim 9: Macor further teaches wherein the at least partially removing of the at least one droplet takes place by means of mechanical and/or chemical and/or physical procedures (see, for example, pg 9 lines 11-18, such as hot air irradiation or UV lamp treatment).
 Claim 11: Macor further teaches wherein the at least one droplet is at least partially liquefied before the at least partially removing by reheating, and is removed out of or from the base layer in this way (see, for example Fig 1, abstract, pg 3 lines 25-pg 4 line 33, pg 9 lines 10-18, and example 1; wherein prior to the removing step the droplet is liquefied, such as during deposition, and wherein the at least partially removing out / from the base layer occurs by reheating (duration of at heat treatment is finite, therefore some subsequent subset thereof reads on reheating).
Claim 12: Macor further teaches wherein the at least one droplet consists of a material (water) which cannot be stimulated to cure by UV radiation (see, for example, pg 3 lines 21-24, and example 2).
Claim 13: Macor in view of Koike teaches the method of claim 1 (Above), wherein Macor further teaches the liquid base layer  encompasses the at least one droplet (See, for example, Fig 1).  Macor further teaches wherein its inventive embossing is used as aesthetic enhancement of the article to aid in 
Claim 15: Macor in view of Koike teaches the method of claim 1 including the fixing of the base layer (see above), and Macor further teaches wherein the degree of embossment is adjustable including a “more gentle embossment” (See, for example, pg 8 lines 10-13).  Macor further teaches wherein the coatings may have a thickness in the range of from 3 to 50 micron in the portions without embossings, and a thickness in the range of 1 to 25 microns in the embossed areas (see, for example, pg 8 lines 15-19).  Although such a range is not explicitly no unevenness larger than maximum 20 micron by the at least one droplet remaining in the base layer, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a relative embossing depth / uneveness within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).

Claim 17: Macor teaches the method of claim 1 (above) and further teaches wherein the at least one droplet has another gloss grade (due to different materials therewith) than the fixed base layer after the curing or fixation in the base layer (see, for example, Example 1, wherein the area comprising the droplet possesses TEGO RAD 2100 acrylate silicone whereas areas without the droplet are of Renner UO-240 polyurethane). 
Claim 19: Macor further teaches wherein the at least one droplet undergoes a reduction of volume during congealing or fixing (See, for example, Example 1 wherein during fixing, water is removed via evaporation from the droplet). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Macor in view of Koike as applied to claim 1 above and further in view of Wong et al (US 2007/0235410; hereafter Wong) and Elejalde et al (US 2016/0205965; hereafter Elejalde). 
Claim 7: Macor in view of Koike teaches the method of claim 1 (above) but does not explicitly teach wherein the at least one droplet is sprayed on at a temperature of >40oC and the liquid base layer and / or the workpiece has a temperature of <40oC.  Wong teaches a method of producing structure on a surface of workpiece (See, for example, abstract, Fig 3).  Wong further teaches wherein the printing of phase change material in combination with curable layer can provide a predictable means for producing structure on a surface of a workpiece with rapidity and reduced defect production (See, for example, [0013-0021], Fig 3B-J).  Therefore it would have been obvious to one of ordinary skill in the art at the oC to obtain jettable viscosity, and then applied onto substrates on the order of 30-34oC to allow for fast solidification and retention of high resolution (See, for example, [0077-0078], and [0082]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a phase change material as the droplet wherein the at least one droplet is sprayed on at a temperature of 125 oC and the liquid base layer and / or the workpiece has a temperature of <30-34oC as such thermal gap would predictably allow for a suitable jettable liquid viscosity of the phase change material as well a quick enough solidification to ensure high resolution surface structuring and since when a reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the reference.
Claim 8: refer to the rejection of claim 7 above, Elejaide further teaches wherein the hot melt ink solidifies within 1 second of contacting the receiving surface to provide high resolution (See, for example, [0082]).

10 is rejected under 35 U.S.C. 103 as being unpatentable over Macor in view of Koike as applied to claim 1 above and further in view of Wong. 
Claim 10: Macor in view of Koike teaches the method of claim 1 (above) but does not explicitly teach wherein the at least one droplet undergoes a solidification step and is subsequently re-liquefied by means of solvent after fixation of the base layer.  Wong teaches a method of producing structure on a surface of workpiece (See, for example, abstract, Fig 3).  Wong further teaches wherein the printing of phase change material in combination with curable layer can provide a predictable means for producing structure on a surface of a workpiece with rapidity and reduced defect production (See, for example, [0013-0021], Fig 3B-J).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a phase change material as the inkjetted droplet material of Macor as it provides for a predictable means for producing structure on a surface which enhancing control over resolution, rapidity, and reduced defect production.  Wong further teaches wherein the solidified phase change material is predictably removed from the structure of the fixed base layer via application of a solvent (See, for example, [0018], [0038], [0052])).

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Macor in view of Koike as applied to claim 1 above and further in view of Schacht et al (US 2012/0015107; hereafter Schacht).
Claim 14:  Macor in view of Koike teaches the method of claim 1 (above), but does not explicitly teach wherein the at least partially removing of the at least one droplet is performed by a first mechanical removal of the cured base layer.  Schacht teaches a method for producing structure on a surface of a workpiece, including printing texturing / masking agents into a non-solidified coating layer (See, for example, abstract, Fig 16, [0116]).  Schacht further teaches wherein further texturing of base layer surfaces between masked portions in addition to some degree of partial removal of the mask can 
Claim 18: Macor in view of Koike and Schacht teaches the method of claim 14 above, wherein removal of the droplet is performed via a mechanical / abrasive removal process preferentially removing the droplet and uncured base layer relative to cured base layer (see, for example, Fig 16-18, [0026],  [0045], [0072], [0116-117]).   In not already inherent that the at least one congealed or cured droplet is more elastic or softer compared to the fixed base layer by its ability to be preferentially removed, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have selected a material for the droplet which is softer compared to the fixed base layer as it would predictably improve the selectivity of its removal relative to the fixed base material.  

Allowable Subject Matter
Claims 2 and 23-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  A stand alone process of spraying a droplet onto a workpiece surface, applying a liquid layer thereon to flow around it and at least partially cover it, and subsequently remove it is known in the art such as in Wong (such as Fig 3B-3H) or US 3,580,768 (see, for example, Fig 2, claims).  However the prior art does not explicitly teach performing the steps of spraying on at least one another droplet 
Claims 23-37 possess at least the content of claim 2 based on their dependency.

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive. 
Applicant argues that Koike does not teach “at least two droplets are placed one above the other at the same spatial place in the liquid base layer and / or on the workpiece so that a compound droplet results”.  The examiner disagrees and maintains that the process of Koike is a serial process wherein droplets are applied at distinct time points relative to one another, thus wherein Koike has taught ejection onto the same previous position, an at least second droplet would thus be placed above an initial droplet the same spatial place in the liquid base layer and / or on the workpiece resulting in a compound droplet as the mass deposited is now a combination of the at least two droplets.
In response to applicant's argument that Kioke is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the examiner maintains that the title of the Applicant’s Application is “method for providing structure on a surface”, Macor and Koike are both in the field of producing structure on a surface (See, for example, Macor abstract, title, Figures; Koike, abstract, Figures, [0013-0014]).  Thus the prior art is analogous.  Additionally Koike is reasonably pertinent to a particular problem with which applicant was concerned and with which Macor was concerned, namely how to predictably deliver more .  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Macor had already taught digital printing, in particular inkject as it provides high flexibility and the possibility of producing limited runs and reduction of waste of consumables (pg 1 lines 19-30) and further explicitly taught a desire to control the embossing depth by applying more embossing liquid before fixing the base layer (See, for example, pg 8 lines 2-10).  But Macor was silent as to the particular details of “applying more”, thus it lacked the specificity that explicitly at least two droplets are placed one above the other at the same spatial place in the liquid base layer and/or on the workpiece so that, before the applying and/or before the fixing of the base layer, a compound droplet results.  Koike further teaches wherein the amount of ink applied to a particular position can be predictably increased by repeatedly ejecting the ink onto the same position .
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712